Exhibit 10.3

 

UTSTARCOM, INC.

 

AMENDED AND RESTATED CHANGE OF CONTROL/INVOLUNTARY
TERMINATION
SEVERANCE AGREEMENT

 

This Amended and Restated Change of Control/Involuntary Termination Severance
Agreement (the “Agreement”) is made and entered into effective as of January 30,
2008 (the “Effective Date”), by and between Francis P. Barton (the “Employee”)
and UTStarcom, Inc., a Delaware corporation (the “Company”). Certain capitalized
terms used in this Agreement are defined in Section 1 below.

 

RECITALS

 

A.           The Company and Employee previously entered into an Amended and
Restated  Change of Control/Involuntary Termination Severance Agreement dated
August 23, 2006 which provided the Employee with severance benefits upon the
Employee’s termination of employment under certain circumstances (the
“August 2006  Agreement”) and pursuant to which Employee agreed that certain
amendments may be required to the August 2006 Agreement in order to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

B.           The Board of Directors of the Company (the “Board”) believes that
it is in the best interests of the Company and its shareholders to amend the
terms of the August 2006 Agreement in order to comply with Section 409A of the
Code and make certain other changes.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 


1.            DEFINITION OF TERMS. THE FOLLOWING TERMS REFERRED TO IN THIS
AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           CAUSE. “CAUSE” SHALL MEAN (I) ANY ACT OF PERSONAL DISHONESTY TAKEN
BY THE EMPLOYEE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE WHICH IS
INTENDED TO RESULT IN SUBSTANTIAL PERSONAL ENRICHMENT OF THE EMPLOYEE,
(II) EMPLOYEE’S CONVICTION OF A FELONY WHICH THE BOARD REASONABLY BELIEVES HAS
HAD OR WILL HAVE A MATERIAL DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR
BUSINESS, (III) A WILLFUL ACT BY THE EMPLOYEE WHICH CONSTITUTES MISCONDUCT AND
IS INJURIOUS TO THE COMPANY, AND (IV) CONTINUED WILLFUL VIOLATIONS BY THE
EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS TO THE COMPANY AFTER THERE HAS BEEN
DELIVERED TO THE EMPLOYEE A WRITTEN DEMAND FOR PERFORMANCE FROM THE COMPANY
WHICH DESCRIBES THE BASIS FOR THE COMPANY’S BELIEF THAT THE EMPLOYEE HAS NOT
SUBSTANTIALLY PERFORMED HIS DUTIES.


 


(B)           CHANGE OF CONTROL. “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:


 


(I)    THE APPROVAL BY SHAREHOLDERS OF THE COMPANY OF A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER


 


1

--------------------------------------------------------------------------------



 


REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


 


(II)   THE APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


 


(III)  ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY
THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(IV)  A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH FEWER THAN
A MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS. “INCUMBENT DIRECTORS” SHALL
MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE
HEREOF, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE
AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE ELECTION OR
NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTIONS DESCRIBED IN
SUBSECTIONS (I), (II), OR (III) OR IN CONNECTION WITH AN ACTUAL OR THREATENED
PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY.


 


(C)           CHANGE IN CONTROL INVOLUNTARY TERMINATION. “CHANGE IN CONTROL
INVOLUNTARY TERMINATION” SHALL MEAN, WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN
CONSENT, (I) A SIGNIFICANT REDUCTION OF THE EMPLOYEE’S DUTIES, POSITION OR
RESPONSIBILITIES RELATIVE TO THE EMPLOYEE’S DUTIES, POSITION OR RESPONSIBILITIES
IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION, OR THE REMOVAL OF THE EMPLOYEE
FROM SUCH POSITION, DUTIES AND RESPONSIBILITIES, UNLESS THE EMPLOYEE IS PROVIDED
WITH COMPARABLE DUTIES, POSITION AND RESPONSIBILITIES; PROVIDED, HOWEVER, THAT
THE SOLE OCCURRENCE OF THE COMPANY BEING ACQUIRED AND MADE PART OF A LARGER
ENTITY SHALL NOT CONSTITUTE A “CHANGE IN CONTROL INVOLUNTARY TERMINATION;”
(II) A REDUCTION BY THE COMPANY OF THE EMPLOYEE’S BASE SALARY AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH REDUCTION; (III) A MATERIAL REDUCTION BY THE COMPANY
IN THE KIND OR LEVEL OF EMPLOYEE COMPENSATION OR BENEFITS TO WHICH THE EMPLOYEE
IS ENTITLED IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT THE
EMPLOYEE’S OVERALL BENEFITS PACKAGE IS SIGNIFICANTLY REDUCED; (IV) THE
RELOCATION OF THE EMPLOYEE TO A FACILITY OR A LOCATION WHERE SUCH RELOCATION
INCREASES THE DISTANCE THE EMPLOYEE MUST TRAVEL TO WORK BY MORE THAN THIRTY (30)
MILES FROM THE EMPLOYEE’S COMMUTE PRIOR TO THE RELOCATION; (V) ANY PURPORTED
TERMINATION OF THE EMPLOYEE BY THE COMPANY WHICH IS NOT EFFECTED FOR CAUSE OR
FOR WHICH THE GROUNDS RELIED UPON ARE NOT VALID; OR (VI) THE FAILURE OF THE
COMPANY TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSORS
CONTEMPLATED IN SECTION 7 BELOW.


 


(D)           REGULAR INVOLUNTARY TERMINATION. “REGULAR INVOLUNTARY TERMINATION”
SHALL MEAN ANY TERMINATION (OTHER THAN A TERMINATION FOR CAUSE) OF THE EMPLOYEE
BY THE COMPANY WHICH IS NOT WITHIN EIGHTEEN (18) MONTHS AFTER A CHANGE IN
CONTROL.


 


(E)           TERMINATION DATE. “TERMINATION DATE” SHALL MEAN THE EFFECTIVE DATE
OF ANY NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO THE OTHER HEREUNDER.


 


2.            TERM OF AGREEMENT. THIS AGREEMENT WILL HAVE A TERM OF THREE
(3) YEARS COMMENCING ON THE EFFECTIVE DATE. FOLLOWING THE EXPIRATION OF THE
THREE-YEAR TERM, THE EMPLOYEE AND THE COMPANY MAY, BUT ARE NOT OBLIGATED TO,
ENTER INTO A NEW AGREEMENT. IF EMPLOYEE’S EMPLOYMENT CONTINUES FOLLOWING THE
EXPIRATION OF THE THREE-YEAR TERM, AND THE COMPANY AND EMPLOYEE DO NOT ENTER
INTO A NEW AGREEMENT, EMPLOYEE’S THEN CURRENT BENEFITS


 


2

--------------------------------------------------------------------------------



 


ARRANGEMENTS SHALL CONTINUE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNTIL
THE PARTIES AGREE OTHERWISE.


 


3.            AT-WILL EMPLOYMENT. THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE THAT
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE EMPLOYEE’S EMPLOYMENT IS AND
SHALL CONTINUE TO BE AT-WILL, AS DEFINED UNDER APPLICABLE LAW. IF THE EMPLOYEE’S
EMPLOYMENT TERMINATES FOR ANY REASON, THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY
PAYMENTS, BENEFITS, DAMAGES, AWARDS OR COMPENSATION OTHER THAN AS PROVIDED BY
THIS AGREEMENT, OR AS MAY OTHERWISE BE ESTABLISHED UNDER THE COMPANY’S THEN
EXISTING EMPLOYEE BENEFIT PLANS OR POLICIES AT THE TIME OF TERMINATION.


 


4.            SEVERANCE BENEFITS.


 


(A)           TERMINATION FOLLOWING A CHANGE OF CONTROL. IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF A CHANGE IN CONTROL
INVOLUNTARY TERMINATION AT ANY TIME WITHIN EIGHTEEN (18) MONTHS AFTER A CHANGE
OF CONTROL, EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS:


 


(I)    TWENTY-FOUR (24) MONTHS OF EMPLOYEE’S BASE SALARY AS IN EFFECT AS OF THE
DATE OF SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM
WITHIN THIRTY (30) DAYS OF THE INVOLUNTARY TERMINATION;  PROVIDED, HOWEVER, THAT
IF EMPLOYEE IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN
PAYMENT SHALL BE DELAYED AS PROVIDED FOR IN SECTION 5;


 


(II)   ONE HUNDRED PERCENT (100%) OF EMPLOYEE’S BONUS FOR THE YEAR IN WHICH THE
TERMINATION OCCURS; PROVIDED, HOWEVER, THAT IF EMPLOYEE IS A SPECIFIED EMPLOYEE
AT THE TIME OF SUCH TERMINATION, THEN PAYMENT SHALL BE DELAYED AS PROVIDED FOR
IN SECTION 5;


 


(III)  ALL EQUITY AWARDS, INCLUDING WITHOUT LIMITATION STOCK OPTION GRANTS,
RESTRICTED STOCK AND STOCK PURCHASE RIGHTS, GRANTED BY THE COMPANY TO THE
EMPLOYEE PRIOR TO THE CHANGE OF CONTROL SHALL BECOME FULLY VESTED OR RELEASED
FROM THE COMPANY’S REPURCHASE RIGHT (IF ANY SHARES OF STOCK PURCHASED BY OR
GRANTED TO THE EMPLOYEE PRIOR TO THE CHANGE OF CONTROL REMAIN SUBJECT TO SUCH
REPURCHASE RIGHT) AND EXERCISABLE AS OF THE DATE OF THE TERMINATION TO THE
EXTENT SUCH EQUITY AWARDS ARE OUTSTANDING AND UNEXERCISABLE OR UNRELEASED AT THE
TIME OF SUCH TERMINATION. THE EMPLOYEE’S EQUITY AWARDS SHALL BE EXERCISABLE
UNTIL THE EARLIEST OF (A) TWELVE (12) MONTHS FROM THE EMPLOYEE’S DATE OF
TERMINATION, (B) THE LATEST DATE THE EQUITY AWARD COULD HAVE EXPIRED BY ITS
ORIGINAL TERMS UNDER ANY CIRCUMSTANCES, (C) THE TENTH (10TH) ANNIVERSARY OF THE
ORIGINAL DATE OF GRANT OF THE EQUITY AWARD, OR (D) THE DATE PROVIDED FOR UNDER
THE EQUITY PLAN UNDER WHICH THE AWARD WAS GRANTED; AND


 


(IV) AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF PREMIUMS FOR CONTINUATION COVERAGE
UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED
(“COBRA”) AT THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND DENTAL)
COVERAGE AND BENEFITS AS IN EFFECT FOR THE EMPLOYEE ON THE DAY IMMEDIATELY
PRECEDING THE DAY OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT, PAYABLE IN A LUMP
SUM THIRTY (30) DAYS FROM THE INVOLUNTARY TERMINATION; PROVIDED, HOWEVER, THAT
IF EMPLOYEE IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN
PAYMENT SHALL BE DELAYED AS PROVIDED FOR IN SECTION 5.


 


(B)           TERMINATION APART FROM A CHANGE OF CONTROL. IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF A REGULAR INVOLUNTARY
TERMINATION DURING THE TERM OF THIS AGREEMENT, THEN THE EMPLOYEE SHALL BE
ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS:


 


3

--------------------------------------------------------------------------------



 


(I)    TWENTY-FOUR (24) MONTHS OF EMPLOYEE’S BASE SALARY AS IN EFFECT AS OF THE
DATE OF SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM
WITHIN THIRTY (30) DAYS OF THE REGULAR INVOLUNTARY TERMINATION; PROVIDED,
HOWEVER, THAT IF EMPLOYEE IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH
TERMINATION, THEN PAYMENT SHALL BE DELAYED AS PROVIDED FOR IN SECTION 5;


 


(II)   ONE HUNDRED PERCENT (100%) OF EMPLOYEE’S BONUS FOR THE YEAR IN WHICH THE
REGULAR INVOLUNTARY TERMINATION OCCURS; PROVIDED, HOWEVER, THAT IF EMPLOYEE IS A
SPECIFIED EMPLOYEE AT THE TIME OF SUCH TERMINATION, THEN PAYMENT SHALL BE
DELAYED AS PROVIDED FOR IN SECTION 5;


 

(iii)  all equity awards, including without limitation stock option grants,
restricted stock and stock purchase rights, granted by the Company to the
Employee shall become fully vested or released from the Company’s repurchase
right (if any shares of stock purchased by or granted to the Employee remain
subject to such repurchase right) and exercisable as of the date of the
termination to the extent such equity awards are outstanding and unexercisable
or unreleased at the time of such termination. The Employee’s equity awards
shall be exercisable until the earliest of (a) twelve (12) months from the
Employee’s date of termination, (b) the latest date the equity award could have
expired by its original terms under any circumstances, (c) the tenth (10th)
anniversary of the original date of grant of the equity award, or (d) the date
provided for under the equity plan under which the award was granted.; and


 


(IV) AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF PREMIUMS FOR CONTINUATION COVERAGE
UNDER COBRA AT THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND DENTAL)
COVERAGE AND BENEFITS AS IN EFFECT FOR THE EMPLOYEE ON THE DAY IMMEDIATELY
PRECEDING THE DAY OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT, PAYABLE IN A LUMP
SUM THIRTY (30) DAYS FROM THE REGULAR INVOLUNTARY TERMINATION; PROVIDED,
HOWEVER, THAT IF EMPLOYEE IS A SPECIFIED EMPLOYEE AT THE TIME OF SUCH
TERMINATION, THEN PAYMENT SHALL BE DELAYED AS PROVIDED FOR IN SECTION 5.


 


(C)           TERMINATION APART FROM A CHANGE OF CONTROL OR REGULAR INVOLUNTARY
TERMINATION. FOR AVOIDANCE OF DOUBT, IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY TERMINATES AS A RESULT OF CAUSE, THEN THE EMPLOYEE SHALL NOT BE ENTITLED
TO RECEIVE SEVERANCE OR OTHER BENEFITS HEREUNDER, BUT MAY BE ELIGIBLE FOR THOSE
BENEFITS (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING
SEVERANCE AND BENEFITS PLANS AND POLICIES AT THE TIME OF SUCH TERMINATION.


 


(D)           ACCRUED WAGES AND VACATION; EXPENSES. WITHOUT REGARD TO THE REASON
FOR, OR THE TIMING OF, EMPLOYEE’S TERMINATION OF EMPLOYMENT: (I) THE COMPANY
SHALL PAY THE EMPLOYEE ANY UNPAID BASE SALARY DUE FOR PERIODS PRIOR TO THE
TERMINATION DATE; (II) THE COMPANY SHALL PAY THE EMPLOYEE ALL OF THE EMPLOYEE’S
ACCRUED AND UNUSED VACATION THROUGH THE TERMINATION DATE; AND (III) FOLLOWING
SUBMISSION OF PROPER EXPENSE REPORTS BY THE EMPLOYEE, THE COMPANY SHALL
REIMBURSE THE EMPLOYEE FOR ALL EXPENSES REASONABLY AND NECESSARILY INCURRED BY
THE EMPLOYEE IN CONNECTION WITH THE BUSINESS OF THE COMPANY PRIOR TO THE
TERMINATION DATE. THESE PAYMENTS SHALL BE MADE PROMPTLY UPON TERMINATION AND
WITHIN THE PERIOD OF TIME MANDATED BY LAW.


 


5.            SECTION 409A. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, IF EMPLOYEE IS A “SPECIFIED EMPLOYEE” (“SPECIFIED EMPLOYEE”) WITHIN
THE MEANING OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED AND
ANY FINAL REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER (“SECTION 409A”) AT
THE TIME OF EMPLOYEE’S TERMINATION, THEN THE SEVERANCE AND BENEFITS PAYABLE TO
EMPLOYEE PURSUANT TO THIS AGREEMENT (OTHER THAN DUE TO DEATH),


 


4

--------------------------------------------------------------------------------



 


IF ANY, AND ANY OTHER SEVERANCE PAYMENTS OR SEPARATION BENEFITS WHICH MAY BE
CONSIDERED DEFERRED COMPENSATION UNDER SECTION 409A (TOGETHER, THE “DEFERRED
COMPENSATION SEPARATION BENEFITS”), WHICH ARE OTHERWISE DUE TO EMPLOYEE ON OR
WITHIN THE SIX (6) MONTH PERIOD FOLLOWING EMPLOYEE’S TERMINATION WILL ACCRUE
DURING SUCH SIX (6) MONTH PERIOD AND WILL BECOME PAYABLE IN A LUMP SUM PAYMENT
ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF EMPLOYEE’S
TERMINATION OF EMPLOYMENT OR THE DATE OF EMPLOYEE’S DEATH, IF EARLIER. ALL
SUBSEQUENT DEFERRED COMPENSATION SEPARATION BENEFITS, IF ANY, WILL BE PAYABLE IN
ACCORDANCE WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT. THE
FOREGOING PROVISIONS ARE INTENDED TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A SO THAT NONE OF THE SEVERANCE PAYMENTS AND BENEFITS TO BE PROVIDED
HEREUNDER WILL BE SUBJECT TO THE ADDITIONAL TAX IMPOSED UNDER SECTION 409A, AND
ANY AMBIGUITIES HEREIN WILL BE INTERPRETED TO SO COMPLY. .


 


6.            LIMITATION ON PAYMENTS. IN THE EVENT THAT THE SEVERANCE AND OTHER
BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO THE EMPLOYEE
(I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE
CODE, AND (II) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE (THE “EXCISE TAX”), THEN EMPLOYEE’S BENEFITS UNDER THIS AGREEMENT SHALL BE
EITHER


 


(A)           DELIVERED IN FULL, OR


 


(B)           DELIVERED AS TO SUCH LESSER EXTENT WHICH WOULD RESULT IN NO
PORTION OF SUCH BENEFITS BEING SUBJECT TO THE EXCISE TAX,


 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 


7.            SUCCESSORS.


 


(A)           COMPANY’S SUCCESSORS. ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT
OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR
ASSETS SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT AND AGREE
EXPRESSLY TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH
OBLIGATIONS IN THE ABSENCE OF A SUCCESSION. FOR ALL PURPOSES UNDER THIS
AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S
BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT
DESCRIBED IN THIS SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS
AGREEMENT BY OPERATION OF LAW.


 


5

--------------------------------------------------------------------------------



 


(B)           EMPLOYEE’S SUCCESSORS. WITHOUT THE WRITTEN CONSENT OF THE COMPANY,
EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHT OR OBLIGATION
UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY. NOTWITHSTANDING THE
FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF EMPLOYEE HEREUNDER
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, EMPLOYEE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


 


8.              RELEASE AND NON-DISPARAGEMENT AGREEMENT. AS A CONDITION TO
RECEIVING SEVERANCE OR OTHER BENEFITS UNDER THIS AGREEMENT, EMPLOYEE WILL BE
REQUIRED TO SIGN A WAIVER AND RELEASE OF ALL CLAIMS ARISING OUT OF ANY
INVOLUNTARY TERMINATION OR SEPARATION FOR GOOD REASON AND AN AGREEMENT NOT TO
DISPARAGE THE COMPANY, ITS DIRECTORS, OR ITS EXECUTIVE OFFICERS, IN A
FORM REASONABLY SATISFACTORY TO THE COMPANY. NO SEVERANCE BENEFITS WILL BE PAID
OR PROVIDED UNTIL THE WAIVER AND RELEASE AGREEMENT BECOMES EFFECTIVE.


 


9.            NOTICES.


 


(A)           GENERAL. NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED OR WHEN MAILED BY U.S. REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED AND POSTAGE PREPAID. IN THE CASE OF THE EMPLOYEE, MAILED
NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST RECENTLY
COMMUNICATED TO THE COMPANY IN WRITING. IN THE CASE OF THE COMPANY, MAILED
NOTICES SHALL BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL
BE DIRECTED TO THE ATTENTION OF ITS SECRETARY.


 


(B)           NOTICE OF TERMINATION. ANY TERMINATION BY THE COMPANY FOR CAUSE OR
BY THE EMPLOYEE AS A RESULT OF A VOLUNTARY RESIGNATION OR AN INVOLUNTARY
TERMINATION SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO GIVEN IN ACCORDANCE WITH THIS SECTION. SUCH NOTICE SHALL INDICATE THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL SPECIFY THE TERMINATION
DATE (WHICH SHALL BE NOT MORE THAN THIRTY (30) DAYS AFTER THE GIVING OF SUCH
NOTICE). THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE NOTICE ANY FACT OR
CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF INVOLUNTARY TERMINATION SHALL NOT
WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR PRECLUDE THE EMPLOYEE FROM
ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS HEREUNDER.


 


10.            ARBITRATION.


 


(A)           ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH, OR TERMINATION THEREOF, SHALL BE SETTLED BY BINDING
ARBITRATION TO BE HELD IN SANTA CLARA COUNTY, CALIFORNIA, IN ACCORDANCE WITH THE
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION (THE “RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE
ARBITRATION. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT
HAVING JURISDICTION.


 


(B)           THE ARBITRATOR(S) SHALL APPLY CALIFORNIA LAW TO THE MERITS OF ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO CONFLICTS OF LAW RULES. THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY FEDERAL ARBITRATION LAW AND BY THE RULES,
WITHOUT REFERENCE TO STATE ARBITRATION LAW. EMPLOYEE HEREBY CONSENTS TO THE
PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN


 


6

--------------------------------------------------------------------------------



 


CALIFORNIA FOR ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS
AGREEMENT OR RELATING TO ANY ARBITRATION IN WHICH THE PARTIES ARE PARTICIPANTS.


 


(C)           EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS SECTION MODIFIES
EMPLOYEE’S AT-WILL EMPLOYMENT STATUS. EITHER EMPLOYEE OR THE COMPANY CAN
TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(D)           EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:


 


(I)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.


 


(II)   ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, ET
SEQ;


 


(III)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


 


11.          MISCELLANEOUS PROVISIONS.


 


(A)           NO DUTY TO MITIGATE. THE EMPLOYEE SHALL NOT BE REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY
SUCH PAYMENT BE REDUCED BY ANY EARNINGS THAT THE EMPLOYEE MAY RECEIVE FROM ANY
OTHER SOURCE.


 


(B)           WAIVER. NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER OF THE COMPANY (OTHER
THAN THE EMPLOYEE). NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE
WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE
CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME CONDITION
OR PROVISION AT ANOTHER TIME.


 


(C)           INTEGRATION. THIS AGREEMENT AND ANY OUTSTANDING STOCK OPTION
AGREEMENTS AND RESTRICTED STOCK PURCHASE AGREEMENTS REFERENCED HEREIN REPRESENT
THE ENTIRE


 


7

--------------------------------------------------------------------------------



 


AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN
AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL,
WITH RESPECT TO THIS AGREEMENT AND ANY STOCK OPTION AGREEMENT OR RESTRICTED
STOCK PURCHASE AGREEMENT.


 


(D)           CHOICE OF LAW. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE
LAWS, BUT NOT THE CONFLICTS OF LAW RULES, OF THE STATE OF CALIFORNIA.


 


(E)           SEVERABILITY. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(F)            EMPLOYMENT TAXES. ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT
SHALL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


 


(G)           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

UTSTARCOM, INC.

 

 

 

By:

/s/ Mark Green

 

 

 

 

 

 

Title:

SVP, Global Human Resources and Real Estate

 

 

 

 

/s/ Francis P. Barton

 

 

Signature

 

 

 

 

Francis P. Barton

 

 

Printed Name

 

 

SIGNATURE PAGE TO AMENDED AND RESTATED CHANGE OF

CONTROL/INVOLUNTARY TERMINATION SEVERANCE AGREEMENT

 

8

--------------------------------------------------------------------------------